DETAILED ACTION
1. 	The Application filed on October 27, 2021 is acknowledged.
	Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the limitation of “an engine which burns a mixed air of air and fuel” [line 1] renders the claim indefinite, since it is unclear or vague that how or by which way a mixed air of air and fuel is able to be burned by engine (e.g. by ignition or compression, etc.)? or what kind of engine is able to be used for burning a mixed air? and what a mixed air of air and fuel means (e.g. air/fuel mixture or only air, etc.)?
The Applicants are required to clarify or to revise the claimed features.

In claim 15, the limitation of “an engine which burns a mixed air of air and fuel” [line 1] renders the claim indefinite, since it is unclear or vague that how or by which way a mixed air of air and fuel is able to be burned by engine (e.g. by ignition or compression, etc.)? or what kind of engine is able to be used for burning a mixed air? and a mixed air of air and fuel means (e.g. air/fuel mixture or only air, etc.)?
	The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUZUYAMA (WO 2008013157A1) [see English Translation Version].  
Regarding claim 1, KUZUYAMA teaches a gas engine heat pump [para. 0038 teaches an automotive engine used in a heat pump cycle] comprising: an engine (11) which burns a mixed air of air and fuel [para. 0005 teaches an EGR system for an internal combustion engine in which a mixture if a fuel gas and oxygen containing gas is compressed by a piston in combustion chamber and combusted]; a first charger (33) [para. 0017 teaches an intake supercharger (33) as a first supercharger] which compresses the mixed air and supplies to the engine (11) [para. 0017]; a first exhaust flow path [exhaust pipe (26)] which is connected to the engine (11), and through which exhaust gas discharged from the engine flows [Figure 1 and para. 0016]; and a second charger (37) [para. 0018 teaches an EGR supercharger (37) as a second supercharger] which is driven by the exhaust gas branched from the first exhaust flow path (26) to a second exhaust flow path (38) [para. 0018 teaches an EGR supercharger (37) introduces exhaust gas passing through a turbine (35) of an intake supercharger (33) from a connection pipe (38) (constituting a part of an exhaust pipe 26)…], and compresses [via compressor (36)] the exhaust gas [through the exhaust gas introduction pipe (41)] discharged from the engine (11) to supply to the engine (11) [para. 0018 and 0019].
Regarding claim 2, as discussed in claim 1, KUZUYAMA further teaches wherein the first charger (33) comprises: a first compressor (32) [para. 0017 teaches compressor (32) as a first compressor] for compressing the mixed air to flow into the engine; and a first turbine (31) [para. 0017 teaches turbine (31) as a first prime mover] which is installed in the first exhaust flow path (26) and receives the exhaust gas passing through the first exhaust flow path (26) to drive the first compressor (32) [para. 0017].  
Regarding claim 3, as discussed in claim 1, KUZUYAMA further teaches wherein the second charger (37) comprises: a second turbine (35) which receives the exhaust gas branched from the first exhaust flow path to the second exhaust flow path and drives the second charger (37); and a second compressor (36) which compresses the exhaust gas that passed through the first turbine (31) and/or the second turbine (35) to flow into the engine (11) [para. 0018].  
Regarding claim 4, as discussed in claim 1, KUZUYAMA further teaches a first bypass valve [bypass control valve (45)] which is installed in the second exhaust flow path (38) to be opened and closed, and when the first bypass valve (45) being opened, supplies a portion of the exhaust gas which is discharged from the engine (11) and supplied to the first turbine (31) to the second turbine (35); and a controller [ECU (12)] for adjusting opening degree of the first bypass valve (45) [Figure 1 and para. 0020 and 0021].
Regarding claim 12, as discussed in claim 1, KUZUYAMA further teaches an exhaust gas heat exchanger [EGR cooler (42)]; and the second compressor (36) compresses the exhaust gas that passed through the exhaust gas heat exchanger (42) [see Figure 1 and para. 0019].
Regarding claim 14, as discussed in claim 1, the check valve [EGR control valve (43)] is disposed in the system.
Regarding claim 15, see discussion in claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

9.	Claims 5-7 and 13 are rejected under 35 USC 103 as obvious over KUZUYAMA [English Translation Version] in view of Joshi et al (US 2012/0216529 A1).
Regarding claim 5, as discussed in claim 1, KUZUYAMA disclosed claimed invention with the exception of being unclear with respect to a sensor for measuring concentration of nitrogen oxide contained in the exhaust gas discharged from the engine, wherein the controller adjusts the opening degree of the first bypass valve, based on the concentration of the nitrogen oxide measured by the sensor.
Joshi et al teaches an internal combustion engine including a two-stage turbocharger configuration which comprising a sensor [para. 0014 teaches a NOx sensor (38)] for measuring concentration of nitrogen oxide contained in the exhaust gas discharged from the engine [para. 0014 teaches an aftertreatment system (36) may include a NOx sensor (38)], wherein the controller [ECU (64)] adjusts the opening degree of the first bypass valve (34), based on the concentration of the nitrogen oxide measured by the sensor (38) [para. 0034-0037].
Since the prior art references are both from the same field of endeavor. The purpose disclosed by Joshi would have been recognized in the pertinent art of KUZUYAMA invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a NOx sensor as taught by Joshi into the KUZUYAMA system for the purpose of measuring the concentration of NOx in the exhaust gas system and the using the NOx data for controlling/adjusting the bypass valve in order to improve the cold start performance of the internal combustion engine.
Regarding claim 6, as discussed in claim 5, thus, the modified KUZUYAMA meets all of the claim limitations of the presently claimed invention with the exception of being unclear with respect to the controller opens the first bypassPBC-0947 valve while increasing opening rate of the first bypass valve as the concentration of the nitrogen oxide becomes higher within a limit range of exhaust gas supplied to the engine, when the concentration of the nitrogen oxide is greater than or equal to a reference concentration, and closes the first bypass valve, when the concentration of the nitrogen oxide is less than the reference concentration.
 However, according to at least para. 0035, Joshi described as engine 210 transitions from light load to medium or high load, ECU 64 signals to HPT bypass valve 34, which, as previously described, is normally closed, to open gradually to bypass some exhaust gas flow around high-pressure turbine 30, inter-stage oxidation catalyst 68 and inter-stage adsorber 70.  At this point, the exhaust mass flow and temperature are sufficient to enable functioning of downstream SCR 48, which means that inter-stage oxidation catalyst 68 and inter-stage adsorber 70 are no longer necessary.  As such, the disclosure of Joshi is considered to inherently possess the claimed invention.  It would have been considered to be an obvious choice of mechanical/automotive engineering design because one skilled in this art is familiar to have claimed the invented limitations and normally has the laboratory facilities.  See also MPEP 2144.04. IV.A.  
Regarding claim 7, as discussed in claim 6, the modified KUZUYAMA fails to teach the limit range of exhaust gas supplied to the engine is defined as a range in which an amount of exhaust gas supplied to the engine is 15% or less of an amount of mixed air supplied to the engine.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or values involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 13, as discussed in claim 5, the NOx sensor is disposed downstream of exhaust gas heat exchanger.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Allowable Subject Matter
10.	Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
April 25, 2022


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 28, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747